 

Exhibit 10.5

 

AMENDMENT TO COLLABORATION AGREEMENT

 

This Amendment to Collaboration Agreement (this “Amendment”) is effective as of
August 10, 2020 (the “Effective Date”) and amends that certain Collaboration
Agreement dated April 3, 2020 (the “Agreement”) between Aegea Biotechnologies,
Inc. (“Aegea”) and the Tauriga Sciences, Inc. (“Tauriga”).

 

WHEREAS, the Parties wish to amend the Agreement as provided below.

 

NOW, THEREFORE, for mutual covenants and valuable consideration given and
received, the following changes to the Agreement are agreed upon:

 

1. Section A. 2) of the Agreement shall be restated to read in full as follows:

 

“2) After the sale of the initial 10,000,000 shares of Tauriga using the ATM
Facility, Forty percent (40%) of all subsequent Net Proceeds generated using the
ATM Facility shall be transferred by wire transfer to Aegea for the purchase of
additional shares of common stock of Aegea pursuant to the terms of the Stock
Purchase Agreement.”

 

WHEREAS, Tauriga Sciences, Inc. maintains 66,000,000 Registered ELOC Shares as
of August 10, 2020

 

WHEREAS, Tauriga Sciences, Inc. has sold 10,000,000 ELOC shares to date, of
which at least 70% (net proceeds to the Company) was invested into Aegea
Biotechnologies, Inc.

 

WHEREAS, As of August 10, 2020 (inclusive of both contractual ELOC payments and
additional cash contributions), Tauriga Sciences Inc. has invested $278,212.21
USD

 

  I. Non-ELOC Cash Contribution: $75,000.00   II. ELOC # 1 Cash Contribution:
$38,911.60   III. ELOC # 2 Cash Contribution: $28,366.80   IV. ELOC # 3 Cash
Contribution: $41,164.20   V. ELOC # 4 Cash Contribution: $51,066.00   VI. ELOC
# 5 Cash Contribution: $43,703.61

 

TOTAL (as of 08/10/2020): $

 

2a.) This 40% of all subsequent net sales (pertains to 62,000,000 of the
remaining 66,000,000 shares) Registered pursuant to the ELOC.

 

2b.) 4,000,000 remaining shares are to be set aside for the payment of legal and
professional costs associated with this Financing facility (the up-front ELOC
costs <$54,000>, ELOC filing related costs, ELOC maintenance costs, etc.)

 

2. Section A. 3) of the Agreement shall be restated to read in full as follows:

 

“3) Tauriga’s investment bank (Tangiers Global, LLC) will provide statements of
all sales using the ATM Facility directly to Aegea’s Chief Business Officer (Dr.
Stella Sung) at the same time it provides the statements to Tauriga’s CEO (Mr.
Seth Shaw). Tauriga will wire to Aegea the agreed upon amount of all such Net
Proceeds (70% of the initial 10,000,000 shares and 40% thereafter, as defined in
“2a.”) within one business day of Tauriga’s receipt of any such proceeds from
such sales of stock of Tauriga.”

 

3. The parties agree that this Amendment shall control over any conflicting
provisions in the Agreement.

 

4. Except as specifically modified hereby, the terms and provisions of the
Agreement shall remain in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment, and they have
agreed to the above changes.

 

Aegea Biotechnologies, Inc.         By:       Lyle J. Arnold, Jr., President    
    Tauriga Sciences, Inc.       By:







    Seth Shaw, CEO  

 





 - 2 - 

 